DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 12/8/2020, with respect to claim 16 has been fully considered and are persuasive.  The rejection of claim 16 has been withdrawn. 
The previous rejection for claim 16 based on the apparatus of DeSimone (US20160059487A1), in view of Thomas (US20160046080A1), is withdrawn as the roller/driver mounted below the semipermeable membrane taught by DeSimone, in view of Thomas, is fundamentally different than the driver and the rollers taught in the instant case.  Based on the teachings of DeSimone and Thomas, no rationale for rejection exists, and it would not have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to reject the apparatus of claim 16 of the instant case.  Further information is provided below in Allowable Subject Matter.
		The Examiner acknowledges the Applicant’s claim amendment, filed on 12/8/2020, with amendments to claims 16 and 17, the cancellation of claim 19, and addition of claims 30-35.

Allowable Subject Matter
Claims 16-18 and 20-35 are allowed.
The following is an examiner’s statement of reasons for allowance:  The Applicant’s amended elements of independent claim 16, “wherein the driver extends at least from the semipermeable layer in the direction of the construction platform”, and independent claim 32 “at least one driver engaging the 
The prior art of DeSimone (US20160059487A1) teaches a “bottom-up” stereolithography apparatus which employs a polymerization inhibitor gas and a semipermeable membrane.  DeSimone teaches a wiping blade above the membrane; however, the blade is not connected to the film, and DeSimone is silent on its ability to press into the intermediate layer [0050].
The prior art of Thomas (US20160046080A1) teaches a sliding roller beneath a transparent film that pushed the film up into the semipermeable layer while inducing flow; however, the roller is not mounted on the film, and the film is stationary (Figs. 6A & 6B).
The prior art of Shkolnik (US20100262272A1) teaches rollers outside of the trough area of an additive manufacturing device, which rotate to move a film under a pattern generator (Fig. 16, [0123]).   Shkolnik does not teach or make obvious a driver upon the film on the construction platform side that would press an intermediate layer, or induce resin flow into a gap between intermediate layer and film.
None of these references provided a grounds for rejection of independent claims 16 and 32.

Therefore, claims 16 and 32 are allowable, and their respective dependent claims 17-18 & 20-31, and 33-35 are allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363. The examiner can normally be reached on M-Th 7:30AM - 5:30PM.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 4191
/GREGORY CHAD GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742